UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7436



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


ANTHONY MCCLAIN,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Orangeburg. Dennis W. Shedd, District Judge.
(CR-96-179)


Submitted:   February 4, 2003          Decided:     February 20, 2003


Before WIDENER and NIEMEYER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Anthony McClain, Appellant Pro Se. Maxwell Barnes Cauthen, III,
OFFICE OF THE UNITED STATES ATTORNEY, Greenville, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Anthony McClain appeals the order of the district court

granting summary judgment to the Government on his motion under 18

U.S.C. § 3582(c)(2) (2000).   McClain moved under § 3582, alleging

that Amendment 599 to the U.S. Sentencing Guidelines mandates a

reduction of his sentence.    See USSG App. C, amend. 599 (2000)

(amending USSG § 2K2.4, comment. (n.2)).     The district court’s

legal interpretation of Amendment 599 is reviewed de novo.       See

United States v. Turner, 59 F.3d 481, 484 (4th Cir. 1995).    We have

reviewed the record and conclude that Amendment 599 does not apply

to McClain’s sentence and that he is not entitled to relief under

§ 3582.   We therefore affirm the order of the district court.    We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                             AFFIRMED




                                 2